Citation Nr: 1001080	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  94-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 
and from January 1987 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1994 and February 1998 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran presented testimony at a Board 
hearing in September 2004, and a transcript of the hearing is 
associated with his claims folder.  Issues were remanded to 
the RO in January 2005 for further development.  In September 
2008, the RO granted service connection for right ear hearing 
loss disability which had previously been on appeal.  The 
only hearing loss issue remaining on appeal, then, is service 
connection for left ear hearing loss.  

The left ear hearing loss issue and the TDIU issue are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in December 2002 and April 2003 that addressed 
all three notice elements.  The letters informed the Veteran 
of what evidence was required to substantiate the claim and 
of the Veteran's and VA's respective duties for obtaining 
evidence.

The Board acknowledges that these letters were sent to the 
Veteran after the April 1994 and February 1998 decisions that 
are the basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the last supplemental statement of the case 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this error is harmless 
since the claims are being denied.  

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran 
examinations in July and August 2008; and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


PTSD

The Veteran feels that service connection is warranted for 
PTSD.  He argues that he has it due to stressors in service.  
Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2009).

A claimed stressor has been verified as occurring in service.  
The Veteran alleges that he witnessed the death of one 
soldier and the serious injury of another due to a two 
vehicle collision at Ft. Bragg in 1987 or 1988, and the 
service department indicated in October 2007 that the 
incident he described took place there in May 1988.  

Medically, there was an impression of anxiety neurosis in 
September 1991 and indications from as early as December 1992 
that the Veteran has or might have PTSD.  In December 1992, a 
VA orthopedic examiner indicated that the Veteran had 
'psychiatric problems (?PTSD)".  There was an impression of 
PTSD on VA psychiatric examination in May 1993, but the 
examiner suggested a psychological evaluation.  A 
psychological evaluation was conducted in September 1993 but 
the test results were invalid suggesting exaggeration of 
symptoms.  

There was a diagnosis of PTSD in January 2002.  It is unclear 
if this was based on DSM-IV as is required by 
38 C.F.R. § 4.125.  There were assessments of rule out PTSD 
from December 2005 through March 2006.  In May 2007, the 
Veteran was felt to have features of PTSD but not a 
diagnosis.  There was an assessment of rule-out PTSD in May 
2008 but later that month, a PTSD screen was negative.  

A VA psychological evaluation was conducted in August 2008, 
with the purpose known by the examiner to be to determine 
whether the Veteran suffers from PTSD, and if so, whether it 
is related to his service.  The Veteran's psychiatric history 
was reviewed, and so were his treatment records, and he was 
evaluated.  The Veteran reported three service stressors, one 
of which was the one mentioned above as having been verified.  
The examiner felt that the Veteran met all of the diagnostic 
criteria for a diagnosis of PTSD, except for criterion C - 
avoidance symptoms.  The Veteran denied avoidance of 
conversation related to his stressors.  He also denied 
avoiding things that reminded him of his traumatic 
experiences.  The examiner concluded that most of the 
evidence pointed to a mood disorder.  

Since the preponderance of the evidence indicates that the 
Veteran does not have a diagnosis of PTSD which complies with 
DSM-IV, the claim must be denied.  The existence of a current 
PTSD disability must be shown in order to grant service 
connection, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), and Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992), and the evidence indicates that the Veteran probably 
does not have PTSD.  He did not meet the DSM-IV criteria for 
a diagnosis of PTSD according to the examiner in August 2008, 
and the other reports do not indicate that the Veteran has a 
diagnosis of PTSD which accords with DSM-IV or which is due 
to a verified stressor.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied. 


REMAND

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing 
loss. As already noted, service connection for right ear 
hearing loss has already been granted. 

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and 
audiometric test results reflecting an upward 
shift in tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service medical records are silent with respect to any 
reports of left ear hearing loss, and audiograms in service 
did not show hearing loss disability as defined by 
38 C.F.R. § 3.385.  Neither did September 1991, October 1992, 
or May 1994 VA audiometric reports.  The Veteran had 
complained of and found to have right ear problems, but not 
left ear problems, in September 1991.  In May 1994, he 
reported that decreased right ear hearing had its onset 
following an explosion in 1981 and reported right ear hearing 
loss disability only.  The first indication of left ear 
hearing loss disability was in April 1997, when pure tone 
thresholds, in decibels, were as follows:

A VA examination for audiology was conducted in July 2008.  
The examiner noted that audiograms in March 1979, October 
1986, June 1988, July 1989, May 1990, and August 1991 all 
showed normal left ear hearing.  The April 1997 VA 
examination showed progressive decrease in hearing, 
consistent with noise exposure.  Since the Veteran's hearing 
was normal in the left ear through the August 1991 VA 
examination, it was her opinion that the left ear hearing 
loss was less likely as not related to noise exposure while 
in the military.  The Board is unable to view this opinion as 
sufficient to allow for informed appellate review.  It is not 
necessary that left ear hearing loss disability be shown 
during service.  Rather, as noted in Hensley, evidence of a 
decrease in hearing acuity during service together with 
evidence of noise exposure may form a sound basis to link the 
hearing loss to service.  Under these particular 
circumstances, further development of the medical evidence is 
necessary. 

Head Injury Claim and TDIU 

The issue of entitlement to a TDIU is inextricably 
intertwined with the left ear hearing loss issue.  See Harris 
v. Derwinski, 1 Vet.App. 180, 182-83 (1991). 

Further, in the January 2005 remand, the Board referred what 
appears to be a request to reopen a claim of service 
connection for psychiatric residuals of head injury.  In a 
supplemental statement of the case, the RO did reference a 
prior denial of service connection for a head injury.  
However, it does not appear that any formal action has been 
taken on what may be an attempt by the Veteran to reopen his 
head injury claim.  Since the Veteran's claim for a TDIU is 
predicated in large part on psychiatric impairment, and there 
is some evidence that the veteran has a psychiatric 
disability due to a head injury, the issue of entitlement to 
a TDIU is remanded to the RO to be readjudicated after the 
matter of service connection for head injury is addressed.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish appropriate 
VCAA notice regarding the request to 
reopen the claim of entitlement to 
service connection for residuals of 
head injury, undertake any necessary 
development, and formally adjudicate 
the claim.  The veteran should be 
furnished notice of the determination 
and notice of appellate rights and 
procedures, including the need to file 
a timely notice of disagreement if the 
Veteran wishes to initiate an appeal on 
that issue.  

2.  The claims file should be forwarded 
to an appropriate VA examiner for review 
and a medical opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that left 
ear hearing loss is causally related to 
the Veteran's active duty service.  The 
examiner should furnish a detailed 
rationale with reference to pertinent 
hearing test results both during and 
after service. 

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection for left ear hearing loss is 
warranted and whether a total rating 
based on individual unemployability is 
warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The case should then be returned to the Board for appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


